Order filed February 26, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00045-CR
                                   ____________

                   RENE RIVERA HERNANDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-056418

                                     ORDER

       Appellant is represented by retained counsel, Toni Lynn Thompson
Sharretts. No reporter’s record has been filed in this case. Karen Woolsey, the
court reporter, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On February 4, 2015, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
       Accordingly, we ORDER appellant’s retained counsel, Toni Lynn
Thompson Sharretts, to file a brief in this appeal on or before March 30, 2015.
If Toni Lynn Thompson Sharretts does not timely file the brief as ordered, the
appeal will be abated for a hearing in the trial court to determine the reason for the
failure to file the brief. See Tex. R. App. P. 38.8(b)(2).


                                   PER CURIAM